Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-7-2008

USA v. Cooley
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3282




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Cooley" (2008). 2008 Decisions. Paper 399.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/399


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT


                        No. 07-3282


             UNITED STATES OF AMERICA,

                             v.

                     RONALD COOLEY
                 a/k/a NICOLA GAMBINO
               a/k/a WILLIAM J. CONNERS
                a/k/a WILLIAM MCKENZIE
             a/k/a RIGONALDO DIMELLEO
             a/k/a RIGONALDO DAMELLEO
              a/k/a RIGONALDO DEMELIO
                a/k/a RONALDO DEMELIO
                 a/k/a RONALD DEMELIO
               a/k/a WILLIAM J. CONNORS

                        Ronald Cooley,

                                  Appellant.



       On Appeal from the United States District Court
          for the Western District of Pennsylvania
                  (D.C. No. 99-cr-00018-1)
           District Judge: David Stewart Cercone


         Submitted Under Third Circuit LAR 34.1(a)
                     October 2, 2008

Before: FISHER, CHAGARES and HARDIMAN, Circuit Judges.

                  (Filed: October 7, 2008)
                               OPINION OF THE COURT


HARDIMAN, Circuit Judge.

       Ronald Cooley appeals an order of the District Court that revoked his term of

supervised release and sentenced him to 36 months in prison, to be served consecutively

to any undischarged term of imprisonment that Cooley was serving. We will affirm.

                                             I.

       Because we write exclusively for the parties, we recount only those facts essential

to our decision.

       Cooley raises one argument on appeal: the District Court erred in believing that it

was required to run the 36-month sentence consecutively. In support of this claim,

Cooley focuses myopically on one portion of the transcript at which the District Judge

stated: “How about if it’s reversed? You’re asking me to consider a sentence that may be

reversed.” At pages 12 and 16 of his brief, Cooley argues that the foregoing statement

refers to the sentence the District Court was imposing for violations of his conditions of

supervised release. Cooley asserts that the District Court erroneously believed that a

consecutive sentence was mandatory.

       To put it kindly, Cooley’s argument mischaracterizes the record. As the

Government points out at page 21 of its brief, when the District Court made the statement

regarding reversal, it was referring to Cooley’s 72-month federal sentence in a separate

case. This statement was in response to Cooley’s argument that he was entitled to


                                             2
leniency on his supervised release violation in light of the lengthy term of imprisonment

that had been imposed upon him in a separate case. Moreover, the record is devoid of

any evidence to suggest that the sentencing judge was unaware of the Supreme Court’s

landmark decision in United States v. Booker, 543 U.S. 220 (2005), which rendered the

Sentencing Guidelines advisory. The record demonstrates that the District Court

considered the arguments of counsel for both sides and, in the exercise of its sound

discretion, determined that Cooley’s “lengthy history of violent criminal conduct”

warranted a consecutive sentence.

       In sum, because Cooley’s sole argument is premised upon a fallacy and the

imposition of a consecutive sentence was reasonable, we will affirm the order of the

District Court.




                                             3